          Case 1:16-cr-00180-ESH Document 83 Filed 04/16/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

       UNITED STATES OF AMERICA                       :
                                                      :
                                                      :       Criminal No.: 16-cr-180 (ESH)
                       v.                             :
                                                      :       Hon. Ellen S. Huvelle
       BRYNEE BAYLOR,                                 :
                                                      :
               Defendant.                             :
                                                      :
                                                      :

                             GOVERNMENT’S BRIEF OPPOSING
                            SPECIFIC UNANIMITY INSTRUCTION

       The government writes to offer authority to support its position that no specific unanimity

instruction regarding an overt act in furtherance of the conspiracy is required in this case.

       The general rule is that “[a] special unanimity instruction is required only when there is a

genuine risk of juror confusion or of conviction resulting from different jurors concluding the

defendant committed different acts. In most cases a general instruction on unanimity suffices . .

.” United States v. Sayan, 968 F.2d 55, 65 (D.C. Cir. 1992) (citing United States v. North, 910

F.2d 843, 876 (D.C. Cir. 1990)). In United States v. Bikundi, an unpublished opinion of this

Court (2016 WL 912169 at *38), Judge Howell cited case law from the 1st, 7th, 8th and 9th

Circuits as supporting the conclusion that “[a] jury, faced with divergent factual theories in

support of the same ultimate issue, may decide unanimously ... that the government has proven a

scheme to defraud even if they may not be unanimous as to the precise manner in which it

occurred.” The Court also relied on two DC Circuit cases that support the conclusion that

unanimity is not required as to means (i.e., United States v. Kayode, 254 F.3d 204, 213-14 (D.C.

Cir. 2001) and United States v. Harris, 959 F.2d 246, 255 (D.C. Cir. 1992). The Court also cited

Judge Boasberg’s opinion in United States v. Adams holding that the jury was not required to be

                                                  1
          Case 1:16-cr-00180-ESH Document 83 Filed 04/16/19 Page 2 of 5



unanimous on which of several possible means the defendant used to commit a particular

element of a violation of 26 U.S.C. § 7212(a), a corrupt endeavor to obstruct the due

administration of the internal revenue laws. 150 F.Supp.3d 32 (D.D.C., 2015). In Bikundi, the

Court therefore concluded that the defendants were not entitled to a specific unanimity

instruction regarding the “manner and means” used to commit the healthcare fraud offense.

2016 WL 912169, at *39 (D.D.C., 2016).

       Although jurors must reach a unanimous verdict, there is no requirement that jurors reach

agreement on the underlying facts that support each element of an offense. As the Supreme Court

explained in Schad v. Arizona, 501 U.S. 624 (1991), different jurors may rely on different pieces

of evidence and may reach different conclusions concerning the manner in which a defendant

committed an offense, as long as the jurors unanimously arrive at the same ultimate conclusion

that the government has proven each underlying element of the offense. In United States v.

Griggs, the Seventh Circuit held that the jury was not required to agree unanimously regarding

an overt act that at least one of the conspirators had committed to sustain a conviction under 18

U.S.C. § 371. 569 F.3d 343 (7th Cir. 2009) (“[w]e don't think the judge was required (or indeed

permitted) to tell the jury that, to convict [the defendant], it had to agree unanimously on an overt

act that at least one of the conspirators had committed.”) In United States v. Kozeny, the Second

Circuit also held that the jury does not need to agree on a single overt act to sustain a conspiracy

conviction. 667 F.3d 122, 131–32 (2nd Cir.,2011).

       In United States v. Hubbard, 889 F.2d 277, 280 (D.C. Cir. 1989), the D.C. Circuit

reviewed the trial court’s failure to give a specific unanimity instruction regarding a conspiracy

to commit bank fraud for plain error. The D.C. Circuit stated:

       We express no opinion as to whether a special unanimity instruction might ever
       be required with respect to the overt act of an alleged conspiracy, but do find that

                                                 2
          Case 1:16-cr-00180-ESH Document 83 Filed 04/16/19 Page 3 of 5



       in this case, given the similarity and interrelatedness of the overt acts alleged, the
       District Court's statement that the government was obliged to prove every element
       of a count, and Hubbard's failure to object to the general unanimity instruction at
       trial, the District Court's instruction was not plainly erroneous.

The Hubbard court relied on the decision in United States v. Sutherland, 656 F.2d 1181, 1202

(5th Cir. 1981), which held that a jury does not need to be unanimous as to which overt acts

formed the basis for the guilty verdict where the overt acts fell into the same “conceptual group.”

In Hubbard, the overt acts all fell into the same conceptual group because “most involve[d] the

theft and negotiation of various checks.” Id. at 264.

       In urging the Court to require specific unanimity, the defense cites the Redbook, which,

of course, does not govern this Court. Even if the Redbook controlled, it may not apply here

since the Commentary says such an instruction is appropriate when the “count is duplicative and

includes more than one act or incident which could be charged as separate counts.” Here there is

no allegation that the count is duplicative. The Redbook commentary goes on to say that when a

count is not duplicative, there is no consensus as to whether a specific unanimity instruction is

required. Even though the D.C. Circuit in United States v. Mangieri stated that the Redbook

instruction was “sensible and appropriate,” the court went on to say that “[w]e cannot conclude,

however, that it was plain error not to give the more particularized instruction in this case. This

circuit, along with others, has not heretofore adopted a rule requiring the particularized

instruction.” 694 F.2d 1270, 1281 (D.C. Cir. 1982).




                                                  3
          Case 1:16-cr-00180-ESH Document 83 Filed 04/16/19 Page 4 of 5




       Accordingly, given the D.C. Circuit case law on specific unanimity in the non-conspiracy

context, the holding in Hubbard, and the body of case law in other circuits that specific

unanimity is not required as to overt acts indicates that the jury need not be instructed that they

must be unanimous as to an overt act.


                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General
                                                      U.S. Department of Justice, Tax Division

                                                      By: /s/ Jeffrey A. McLellan
                                                      Jeffrey A. McLellan, Trial Attorney
                                                      U.S. Department of Justice, Tax Division
                                                      601 D Street, NW
                                                      Washington, DC 20004
                                                      Telephone: (202) 514-5181
                                                      Jeffrey.A.McLellan@usdoj.gov

Dated: April 16, 2019




                                                  4
          Case 1:16-cr-00180-ESH Document 83 Filed 04/16/19 Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2019, a copy of the foregoing document was sent via

electronic case filing to all counsel of record in this case.

                                                By:     /s/ Jeffrey A. McLellan
                                                        Jeffrey A. McLellan
                                                        Trial Attorney




                                                   5
